Citation Nr: 0934298	
Decision Date: 09/14/09    Archive Date: 09/23/09

DOCKET NO.  08-26 381	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUE

Entitlement to service connection for bilateral hearing loss. 


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Carole R. Kammel, Counsel







INTRODUCTION

The Veteran had active service from July 1961 to July 1965.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from an October 2006 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida.  By that rating action, the RO 
denied service connection for bilateral hearing loss.  The 
Veteran timely appealed the RO's October 2006 rating action 
to the Board.  Jurisdiction of the claims file currently 
resides with the RO in Newark, New Jersey. 

In June 2009, the Veteran testified before the undersigned 
Veterans Law Judge at the RO in Newark, New Jersey.  A copy 
of the hearing transcript has been associated with the claims 
file.  

In July 2009, the Board received additional private medical 
evidence from the Veteran in support of the instant claim, 
along with a waiver of initial RO consideration of the 
evidence.  Thus, a remand to the RO is not necessary in this 
instance.  See, 38 C.F.R. § 20.1304 (2008). 


FINDING OF FACT

The preponderance of the evidence does not demonstrate that 
the Veteran's bilateral hearing loss is related to, or had 
its onset during, his period of military service. 


CONCLUSION OF LAW

The Veteran's bilateral hearing loss is not due to a disease 
or injury that was incurred in or aggravated by service; nor 
may sensorineural hearing loss in either ear be presumed to 
have been incurred therein.  38 U.S.C.A. §§ 1101, 1110, 1112, 
1113, 5103, 5103A, 5107 (West 2002 & Supp. 2008); 38 C.F.R. 
§§ 3.303, 3.385, 3.307, 3.309 (2008).
REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2008); 38 C.F.R. §§ 
3.102, 3.156(a), 3.159, 3.326(a) (2008).

Proper VCAA notice must inform the claimant of any 
information and evidence not of record that is necessary to 
substantiate the claim.  The Veteran should be informed as to 
what portion of the information and evidence VA will seek to 
provide, and what portion of such the claimant is expected to 
provide. Proper notification must also invite the claimant to 
provide any evidence in his possession that pertains to the 
claim in accordance with 38 C.F.R. § 3.159(b)(1).  See also, 
the United States Court of Appeals for Veterans Claims 
(Court) decision in Pelegrini v. Principi (Pelegrini II), 18 
Vet. App. 112, 120- 21 (2004).

In Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006), the 
United States Court of Appeals for the Federal Circuit 
(Federal Circuit) held that a comprehensive VCAA letter, as 
opposed to a patchwork of other post-decisional documents 
(e.g., statements or supplemental statements of the case), 
was required.  The Federal Circuit further held that such a 
letter should be sent prior to the appealed rating decision 
or, if sent after the rating decision, before a 
readjudication of the appeal. Id.

With regard to the service connection issue on appeal, VA 
provided the Veteran with pre-adjudication notice on the 
Pelegrini II VCAA elements in a July 2006 letter.  The 
letter, in part, informed the Veteran to let VA know of any 
evidence he thought would support his claim for service 
connection for bilateral hearing loss and that it was his 
responsibility to make sure that VA received all requested 
records not in the possession of a Federal entity.  

In addition, the Court has also held that the VCAA notice 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) apply to all five elements of a service connection 
claim, including the degree of disability and the effective 
date of an award.  Dingess v. Nicholson, 19 Vet. App. 473 
(2006).  The Veteran was informed of the Dingess elements in 
a March 2006 letter.  Id.

In Pelegrini II, the Court also held that VCAA notice should 
be given before an initial agency of original jurisdiction 
(AOJ) decision is issued on a claim.  Pelegrini II, 18 Vet. 
App. at 119-120.  Here, notice as to the claim for service 
connection for bilateral hearing loss was provided in a July 
2006 pre-adjudication letter to the Veteran.  Id. 

Regarding VA's duty to assist the Veteran with his service 
connection claim on appeal, service treatment records, post-
service VA and private treatment and examination reports, as 
well as statements and testimony of the Veteran have been 
associated with the claims file.  

Accordingly, the Board finds that there is no further 
assistance that would be reasonably likely to substantiate 
the claim for service connection for bilateral hearing loss 
analyzed in the decision below.

II.  Laws and Regulations

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty in the active military, naval, or air 
service.  38 U.S.C.A. §§ 1110, 1131 (West 2002). 

For certain chronic disorders, such as sensorineural hearing 
loss, service connection may be granted if the disease 
becomes manifest to a compensable degree within one year 
following separation from service.  38 U.S.C.A. §§ 1101, 
1110, 1112, 1113, 1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309 
(2008).  However, this presumption is rebuttable by probative 
evidence to the contrary.

Impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies 500, 1000, 
2000, 3000, and 4000 hertz, in ISO units, is 40 decibels or 
greater; or when the auditory thresholds for at least three 
of these frequencies are 26 decibels or greater; or when 
speech recognition scores using the Maryland CNC Test are 
less than 94 percent.  38 C.F.R. § 3.385 (2008).

The Court, citing Ledford v. Derwinski, 3 Vet. App. 87, 89 
(1992), stated in Hensley v. Brown, 5 Vet. App. 155 (1993), 
that it has held the above regulation, although prohibiting 
an award of service connection where audiometric test scores 
are within established limits, does not prevent a Veteran 
from establishing service connection on the basis of post-
service evidence of hearing loss related to service when 
there were no audiometric scores reported at separation from 
service.  In Hensley, the Court also indicated that the 
threshold for normal hearing was from 0 to 20 decibels, and 
that higher threshold levels revealed some degree of hearing 
loss.  Id. at 157 (citing CURRENT MEDICAL DIAGNOSIS & 
TREATMENT 110-11 (Stephen A. Schroeder et. al eds., 1988)).

III.  Analysis

The Veteran contends that his current hearing loss is the 
result of having lived in barracks that were located adjacent 
to the flight line and from working around loud machines as a 
data processing machine operator without ear protection 
during military service.  The Veteran maintains that he was 
exposed to occupational noise exposure from conveyor belts 
while employed at the United States Postal Office.  He has 
denied any post-service recreational noise exposure.  (See 
August 2006 VA examination report).  

It is not in dispute that the Veteran presently has bilateral 
hearing loss for VA compensation purposes.  Here, audiometric 
findings obtained from VA in August 2006 reflect the required 
thresholds for a finding of hearing impairment in both ears 
under 38 C.F.R. § 3.385.  Thus, the question remains whether 
there is competent evidence of a nexus between the Veteran's 
bilateral hearing loss and his period of military service.  
The Board finds, in the analysis below, that the 
preponderance of the evidence is against the claim for 
service connection for bilateral hearing loss. 

While the Veteran's DD 214 shows that his military 
occupational specialty (MOS) was a data processing machine 
operator, as contended by him, his current assertions of 
having had hearing problems since the 1960's, are 
inconsistent with other information in record.  (See 
Veteran's Notice of Disagreement, received by VA in November 
2007, wherein he stated that he had had hearing loss symptoms 
since the 1960's).  For example, service medical records are 
entirely devoid of any subjective complaints or clinical 
findings referable to hearing loss or of any ear pathology.  
An audiometric examination, conducted at the Veteran's 
separation examination in June 1965, revealed the Veteran's 
hearing to be within normal limits in both ears.  On a June 
1965 Report of Medical History, the Veteran denied having had 
ear trouble or running ears.  He indicated that he was in 
"GOOD" health.  Thus, the Veteran's service medical records 
provide probative evidence against his claim for service 
connection for bilateral hearing loss.

In addition, post-service private and VA examination and 
treatment records reflect that when evaluated by VA in August 
2006, the Veteran reported having hearing loss that began 12 
or 13 years previously (i.e., 1994), which is decades after 
his separation from active duty in July 1965.  The over-two-
decade gap between the Veteran's discharge from military 
service in 1965 and his first complaint of hearing loss 
provides highly probative evidence against the appellant's 
claim for service connection for bilateral hearing loss.  See 
Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000) (ruling that 
a prolonged period without medical complaint can be 
considered, along with other factors, as evidence of whether 
an injury or a disease was incurred in service which resulted 
in any chronic or persistent disability).

Other medical evidence against the Veteran's claim includes 
two VA audiologist's opinions, both provided in August 2006, 
one of which was provided after a review of the Veteran's 
entire claims file.  The VA audiologist, who had reviewed the 
claims file, concluded that it was less likely than not that 
the onset of the [Veteran's] hearing loss was associated with 
noise exposure during military service.  In support of his 
conclusion, the VA audiologist noted that the Veteran himself 
had conceded that he had not had a hearing problem until 12 
or 13 years previously, as well as a lack of evidence of any 
prior hearing problem in his claims file.  

In contrast to the August 2006 VA audiologist's opinion 
discussed above, is a July 2009 private audiologist's 
opinion, which is in support of the Veteran's claim.  A 
review of the July 2009 report shows that the Veteran felt 
that he had hearing loss that began during his military 
service.  It was noted that during service, the Veteran had 
engaged in activities that exposed his ears to high noise 
levels without hearing protection.  The private audiologist 
concluded that "[i]t is highly probable that Mr. [redacted] 
hearing loss is a direct result from his service in the 
military.  Given Mr. [redacted] medical history there is 
nothing to suggest that his hearing loss occurred from other 
influences, including viral, medicinal, chronic infections, 
or noise exposure from outside the military."  

The July 2009 private audiologist's statement is clearly 
based on information provided by the Veteran.  The statement 
is devoid of any indication by the private audiologist that 
he had reviewed the Veteran's service and post-service 
medical records, which, as noted above, are devoid of any 
subjective complaints or clinical findings of hearing loss or 
any ear pathology, as well as significant post-service 
occupational noise exposure.  The Court has held on a number 
of occasions that a medical opinion premised upon an 
unsubstantiated account of a claimant is of no probative 
value.  See, e.g., Swann v. Brown, 5 Vet. App. 229, 233 
(1993) (generally observing that a medical opinion premised 
upon an unsubstantiated account is of no probative value, and 
does not serve to verify the occurrences described); Reonal 
v. Brown, 5 Vet. App. 458, 461 (1993) (the Board is not bound 
to accept a physician's opinion when it is based exclusively 
on the recitations of a claimant).  

The Board finds the August 2006 VA audiologist's opinion to 
be more probative than the July 2009 private audiologist's 
opinion.  In contrast to the private audiologist's opinion, 
the August 2006 VA audiologist, prior to rendering her 
opinion, had reviewed the Veteran's entire claims file, to 
specifically include an absence of prior hearing problems 
either during or after military service, as well as his 
history of significant post-service occupational noise 
exposure.

In conclusion, the Board finds that the preponderance of the 
evidence is against the Veteran's claim of entitlement to 
service connection for bilateral hearing loss.
The Board has considered the Veteran's written contentions 
and testimony before the undersigned with regard to his claim 
for service connection for bilateral hearing loss.  While the 
Board does not doubt the sincerity of the Veteran's belief 
that service connection should be granted for this 
disability, as a lay person without the appropriate medical 
training or expertise, he simply is not competent to provide 
a probative opinion on a medical matter-such as the diagnosis 
and etiology of a current disability.  See Bostain v. West, 
11 Vet. App. 124, 127 (1998), citing Espiritu v. Derwinski, 2 
Vet. App. 492, 494 (1992).

Accordingly, the preponderance of the evidence of the record 
is against finding a competent medical basis upon which to 
find that the Veteran's bilateral hearing loss has any 
objective relationship to his period of military service, or 
that it was manifested to a compensable degree within a year 
of service discharge.  Thus, service connection for bilateral 
hearing loss, is denied.  38 C.F.R. §§ 3.303, 3.307, 3.309.


ORDER

Service connection for bilateral hearing loss is denied. 



____________________________________________
CHERYL L. MASON
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


